Citation Nr: 1233152	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  07-15 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of overpayment of VA disability compensation benefits in the amount of $10,299.60.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to March 1997.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision of the Department of Veterans Affairs (VA), Regional Office (RO) Committee on Waivers and Compromises in Atlanta, Georgia.  In January 2006, the Veteran requested a waiver of the recovery of the overpayment of disability compensation in the amount of $10,299.60.  This request was denied, and the Veteran appealed to the Board. 

In a September 2010 BVA decision, the Board denied the Veteran's claim for entitlement to a waiver of overpayment of VA disability compensation benefits in the amount of $10,299.60.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's decision in September 2011 and remanded the case for readjudication.  The appeal is once again before the Board.


FINDINGS OF FACT

1.  A February 2003 rating decision granted entitlement to a total disability compensation rating based on unemployability due to service-connected disability and eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35. 

2.  The Veteran received additional dependency benefits for her son and daughter during the same period of time her children elected to receive Dependents' Educational Assistance (Chapter 35) benefits, resulting in an overpayment of $10,299.60.

3.  The overpayment in question was not due to fraud, misrepresentation, or bad faith by the Veteran.

4.  The Veteran's fault in the creation of the debt is outweighed by the degree of fault attributable to VA.


5.  Recovery of the overpayment of additional dependency compensation benefits of $10,299.60 would be against equity and good conscience. 


CONCLUSION OF LAW

The Veteran is entitled to a waiver of the overpayment of VA dependency compensation benefits in the amount of $10,299.60.  38 U.S.C.A. § 3562 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.667, 3.707, 21.3023 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 governing VA's duties to notify and to assist a claimant concerning the evidence needed to substantiate a claim for VA benefits do not apply to waiver claims.  Barger v. Principi, 16 Vet. App. 132 (2002).  The statute governing waiver claims, however, has its own notice provisions. 38 U.S.C.A. § 5302.  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  Waiver of Debt

The Veteran seeks a waiver of an overpayment of dependency compensation benefits in the amount of $10,299.60.  In a February 2003 rating decision, the RO granted entitlement to a total disability compensation rating based on unemployability due to service-connected disability, effective March 25, 1997.  The RO additionally granted the Veteran basic eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35 as of March 25, 1997.  In the award letter dated June 2003, the RO indicated that her disability compensation award also included additional benefits for her spouse and children.  

In an August 2005 letter, the RO informed the Veteran that they had received evidence that her daughter and son were in receipt of Chapter 35 benefits, which began June 13, 2003 and August 28, 2003, respectively.  They indicated that for this reason the RO was proposing to remove her daughter and son from her award effective June 18, 2003, as there is a bar to concurrent payment of DEA and disability compensation benefits for a child age 18 and older.  In a June 2006 letter, the Veteran was informed that the correct dates for which her children should have been removed from her award were August 16, 2000 (for her daughter) and August 20, 2003 (for her son), as those were the actual dates they began to receive DEA benefits. In total, the Veteran was awarded $10,299.60 in compensation benefits that she was not entitled to. 

In deciding this case, it is noted initially that the Veteran is not specifically challenging the validity of the debt.  Thus, the adjudication below will be limited to the request for waiver.

Recovery of the overpayment of any VA benefits must be waived if: (1) the application for relief is filed in a timely manner; (2) there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in the waiver; and (3) recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c). An application for waiver generally is timely if it is made within 180 days from the date of VA's notification to the payee of the indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  Here, the Veteran was notified of the overpayment indebtedness and she filed a timely request for waiver. 

As for the second requirement, the statute prohibits a waiver if there is an indication of fraud, misrepresentation, or bad faith on the part of the appellant.  38 U.S.C.A. § 5302(c).  Here, there is no evidence whatsoever of fraud, misrepresentation, or bad faith on the Veteran's part.  The second requirement for a waiver has thus been met. 38 U.S.C.A. § 5302(c).  In fact, the Committee on Waivers and Compromises determined that there was no evidence indicating the indebtedness resulted from fraud, misrepresentation, or bad faith on the Veteran's part.  See July 2006 Letter.  

As for the third requirement, the 'equity and good conscience' standard is applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  It means arriving at a fair decision between the obligor (the veteran) and the Government. 38 C.F.R. § 1.965(a).  In making such a decision, the following factors (which are not an all- inclusive list) must be considered: (1) fault of the debtor; (2) balancing of faults; (3) changing position to one's detriment; (4) defeat of the purpose for which benefits were intended; (5) undue hardship; and (6) unjust enrichment. 38 C.F.R. § 1.965(a) (order of factors changed to facilitate following discussion). 

The Board will first consider the "fault of the debtor" and "balancing of faults." 
The law provides that the payment of both a dependency allowance as part of a Veteran's disability compensation benefits and educational assistance under Chapter 35 as occurred in this case with respect to the Veteran's daughter and son constitutes a duplication of benefits that is prohibited.  See 38 U.S.C.A. § 3562 (West 2002); 38 C.F.R. §§ 3.667(f), 3.707, 21.3023 (2011).  VA's adjudication procedure manual, M21-1, Part III, iii.6.B.7, provides that following authorization of an award of dependents education assistance (DEA) benefits, action should be taken to notify the RO so that a determination can be made as to whether a corresponding adjustment to disability benefits is necessary.

Although the Veteran was awarded DEA benefits in February 2003, and the record shows that the daughter began receiving Chapter 35 benefits in August 2000, and her son began receiving benefits in August 2003, there is no evidence VA took any action to adjust the Veteran's payments following the award of these benefits, until August 2005.  The Board notes that VA was at fault in the creation of the overpayment of compensation benefits.  While the Veteran should have been aware that she was not entitled to receive an additional allowance for her children concurrently with their award of Chapter 35 benefits, based on information including VA Pamphlet 22-73-3 and VA Form 22-5490 she received in February 2003, the Veteran's fault in the creation of the debt is outweighed by the degree of fault attributable to VA.  In fact, some of the duplicative payments would not have been made had the VA properly followed procedures set forth in the VA's adjudication procedure manual. Moreover, it should be emphasized that the Veteran was not awarded DEA benefits until February 2003, and there was no way for her to have known at that time that VA would pay her children retroactive money back to 2000, after the VA had already paid her for them as dependents. 

The Veteran does not claim that she changed her position to her detriment in reliance on the overpaid amount nor does the record indicate that she did so.  Thus, the third factor does not provide a basis for waiving the recovery of the overpayment.  Further, the recovery of the overpayment would not defeat the purpose of providing additional disability compensation benefits to a veteran on the basis of her children attending school.  After a child turns 18, a veteran who has at least a 30 percent disability rating may receive additional benefits while that child is in school to help provide for the education of the child.  38 C.F.R. §§ 3.4(b)(2), 3.57(a)(1)(iii).  That same purpose is met by the payment of Chapter 35 educational assistance benefits (which provides a larger benefit).  Since the DEA benefit payments have been paid, the purpose of the additional dependency amounts will have been met even though the overpayment is recovered.  Thus, the fourth requirement provides no basis for waiving recovery of the overpayment.

The Veteran asserts that recovering the overpayment will result in undue hardship. The standard to be used for this factor is whether the Veteran and her family would be deprived of basic necessities by recovery of the debt.  38 C.F.R. § 1.965(a)(3). According to the financial information that the Veteran provided in December 2005, she indicated that her total monthly income was $3742.00 and her total monthly expenses were $3796.46.  Included in her monthly expenses were payments listed for rent or mortgage, food, and utilities totaling $1959.75.  Also included in her monthly expenses were a $585.40 car payment, and various credit and installment debt.  In a December 2006 VA Form 5655, Financial Status Report, the Veteran indicated that her total monthly income was $3,175.00.  She indicated that her total monthly expenses were $3,252.94.  Included in her monthly expenses were payments listed for rent or mortgage, food, and utilities totaling $2,092.60.  Also included in her monthly expenses were a $408.00 car payment, and various credit and installment debt.  While it appears that her monthly expenses exceed her monthly income, a close analysis of her expenses reveals that expenses associated with the basic necessities of life do not exceed her monthly income.

As for the last factor, the Veteran would not be unjustly enriched if the recovery of the overpayment were waived. VA awards additional benefits for dependents, in certain circumstances. DEA benefits are awarded to provide educational assistance.  As to the additional benefits, the Veteran is the recipient of that additional income.  With regard to DEA benefits, while the entitlement flows from the Veteran's total disability status (in this case), she is not the recipient, per se, her children are the recipients. In fact, the child is paid directly as the recipient.  As such, there is no unjust enrichment which is direct to the Veteran.  The Veteran was paid additional benefits based on dependency status, not on the basis that it was additional income to specifically educate a child, which is the purpose in the case of DEA benefits.  The unjust enrichment, in theory, may stem from two persons, the Veteran and a child, receiving benefits, which only one is allowed to receive the benefits.  However, the direct attribution of the 'unjust enrichment' to the Veteran is misplaced, given the nature of these benefits.  Therefore, that element is in the Veteran's favor.

In this case, there are elements of equity and good conscience in the Veteran's favor and against the Veteran.  When there is an approximate balance of positive and negative evidence about a claim, reasonable doubt should be resolved in the claimant's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran was not entirely at fault in the creation of the overpayment.  There is also a lack of unjust enrichment. In affording the Veteran any reasonable doubt, the Board finds that waiver of recovery of the $10,299.60 overpayment is warranted.





								[Continued on Next Page]

ORDER

Waiver of recovery of dependency compensation indebtedness with the VA in the calculated amount of $10,299.60 is granted.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


